Execution Version
SIXTH AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT


This SIXTH AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR SECURED REVOLVING
CREDIT AGREEMENT (this “Amendment”) dated and effective as of November 2, 2020,
is among SILVERBOW RESOURCES, INC. (f/k/a Swift Energy Company), a Delaware
corporation (the “Borrower”), the undersigned guarantors (the “Guarantors” and,
together with the Borrower, the “Obligors”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”), and the Lenders.
Recitals
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain First Amended and Restated Senior Secured Revolving Credit Agreement
dated as of April 19, 2017 (as amended by the First Amendment to First Amended
and Restated Senior Secured Revolving Credit Agreement, dated as of November 9,
2017, the Second Amendment to First Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of December 15, 2017, the Third Amendment
to First Amended and Restated Senior Secured Revolving Credit Agreement, dated
as of April 20, 2018, the Fourth Amendment to First Amended and Restated Senior
Secured Revolving Credit Agreement, dated as of November 6, 2018, and the Fifth
Amendment to First Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of May 12, 2020, and as otherwise amended, supplemented or
modified prior to the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have made certain credit available to and on behalf of the Borrower.
B.    The Borrower has requested to amend certain provisions of the Credit
Agreement.
C.    The Lenders ,subject to the terms and conditions herein, have agreed to
(a) amend certain provisions of the Credit Agreement to accommodate such request
and (b) decrease the Borrowing Base from $330,000,000 to $310,000,000 in
connection with the Current Scheduled Redetermination (as defined below).
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the Credit Agreement.
Unless otherwise indicated, all section references in this Amendment refer to
sections in the Credit Agreement.
Section 2.Amendments to Credit Agreement.
a.Amendments to Section 1.02.



--------------------------------------------------------------------------------

        


(i)Section 1.02 of the Credit Agreement is hereby amended to add thereto in
alphabetical order the following definitions which shall read in full as
follows:
“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (g) of Section 3.03.
“Benchmark” means, initially, LIBO Rate; provided that if a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, as applicable,
and its related Benchmark Replacement Date have occurred with respect to LIBO
Rate or the then-current Benchmark, then “Benchmark” means the applicable
Benchmark Replacement to the extent that such Benchmark Replacement has replaced
such prior benchmark rate pursuant to clause (c) or clause (d) of Section 3.03.
“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:
(a) the sum of: (i) Term SOFR and (ii) the related Benchmark Replacement
Adjustment;
(b) the sum of: (i) Daily Simple SOFR and (ii) the related Benchmark Replacement
Adjustment;
(c) the sum of: (i) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to (A)
any selection or recommendation of a replacement benchmark rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (B) any
evolving or then-prevailing market convention for determining a benchmark rate
as a replacement for the then-current Benchmark for dollar-denominated
syndicated credit facilities at such time and (ii) the related Benchmark
Replacement Adjustment;
provided that, in the case of clause (a), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided, further, that, notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, upon the occurrence of a Term SOFR
Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date the
2



--------------------------------------------------------------------------------

        


“Benchmark Replacement” shall revert to and shall be deemed to be the sum of (x)
Term SOFR and (y) the related Benchmark Replacement Adjustment, as set forth in
clause (a) of this definition (subject to the first proviso above).
If the Benchmark Replacement as determined pursuant to clause (a), (b) or (c)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Agreement and the other Loan Documents.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:
(a) for purposes of clauses (a) and (b) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:
(i) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;
(ii) the spread adjustment (which may be a positive or negative value or zero)
as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and
(b) for purposes of clause (c) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
dollar-denominated syndicated credit facilities;
provided that, in the case of clause (a) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
3



--------------------------------------------------------------------------------

        


Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of such Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement and
the other Loan Documents).
“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or
(c) in the case of a Term SOFR Transition Event, the date that is thirty (30)
days after the date a Term SOFR Notice is provided to the Lenders and the
Borrower pursuant to Section 3.03(d); or
(d) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Majority Lenders.
For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark
4



--------------------------------------------------------------------------------

        


Replacement Date” will be deemed to have occurred in the case of clause (a) or
(b) with respect to any Benchmark upon the occurrence of the applicable event or
events set forth therein with respect to all then-current Available Tenors of
such Benchmark (or the published component used in the calculation thereof).
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:
(a) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Board, the NYFRB, an insolvency official
with jurisdiction over the administrator for such Benchmark (or such component),
a resolution authority with jurisdiction over the administrator for such
Benchmark (or such component) or a court or an entity with similar insolvency or
resolution authority over the administrator for such Benchmark (or such
component), which states that the administrator of such Benchmark (or such
component) has ceased or will cease to provide all Available Tenors of such
Benchmark (or such component thereof) permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof); or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.
For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (a) or (b) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with Section 3.03 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 3.03.
5



--------------------------------------------------------------------------------

        


“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.
“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.
“Early Opt-in Election” means, if the then-current Benchmark is LIBO Rate, the
occurrence of:
(a)    a notification by the Administrative Agent to (or the request by the
Borrower to the Administrative Agent to notify) each of the other parties hereto
that at least five currently outstanding dollar-denominated syndicated credit
facilities at such time contain (as a result of amendment or as originally
executed) a SOFR-based rate (including SOFR, a term SOFR or any other rate based
upon SOFR) as a benchmark rate (and such syndicated credit facilities are
identified in such notice and are publicly available for review), and
(b)    the joint election by the Administrative Agent and the Borrower to
trigger a fallback from LIBO Rate and the provision by the Administrative Agent
of written notice of such election to the Lenders.
“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to LIBO Rate.
“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“Lender-Related Person” has the meaning assigned to such term in Section
12.03(d).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.
6



--------------------------------------------------------------------------------

        


“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is LIBO Rate, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not LIBO Rate, the time determined by the Administrative Agent in
its reasonable discretion.
“Relevant Governmental Body” means the Board or the NYFRB, or a committee
officially endorsed or convened by the Board or the NYFRB, or any successor
thereto.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.
“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).
“SOFR Administrator’s Website” means the NYFRB’s website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.
“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Borrower of the occurrence of a Term SOFR Transition Event.
“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event has previously
occurred resulting in a Benchmark Replacement in accordance with Section 3.03
that is not Term SOFR.
“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
7



--------------------------------------------------------------------------------

        


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.
(b)The second sentence of the definition of “Alternate Base Rate” is hereby
amended and restated in its entirety to read as follows:
If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 3.03 (for the avoidance of doubt, only until the Benchmark
Replacement has been determined pursuant to Section 3.03(c)), then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.
(c)The definition of “Bail-In Action” is hereby amended and restated in its
entirety to read as follows:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
(d)The definition of “Bail-In Legislation” is hereby amended and restated in its
entirety to read as follows:
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
(e)The definition of “EEA Financial Institution” is hereby amended and restated
in its entirety to read as follows:
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
8



--------------------------------------------------------------------------------

        


(f)The definition of “Federal Funds Effective Rate” is hereby amended and
restated in its entirety to read as follows:
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as shall be set forth on the NYFRB’s Website from
time to time) and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if the Federal Funds Effective
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
(g)The definition of “Overnight Funding Rate” is hereby amended and restated in
its entirety to read as follows:
“Overnight Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB’s Website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
(h)The definition of “Write-Down and Conversion Powers” is hereby amended and
restated in its entirety to read as follows:
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
2.2    Section 1.08 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
Section 1.08    Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor
9



--------------------------------------------------------------------------------

        


to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting
the London interbank offered rate. As a result, it is possible that commencing
in 2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event, a Term SOFR
Transition Event or an Early Opt-in Election, Sections 3.03(c) and 3.03(d)
provide the mechanism for determining an alternative rate of interest. The
Administrative Agent will promptly notify the Borrower, pursuant to Section
3.03(f), of any change to the reference rate upon which the interest rate on
Eurodollar Loans is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (a) any such alternative, successor or
replacement rate implemented pursuant to Sections 3.03(c) or 3.03(d), whether
upon the occurrence of a Benchmark Transition Event, a Term SOFR Transition
Event or an Early Opt-in Election, and (b) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 3.03(e)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
2.3    Section 3.03 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
Section 3.03    Alternate Rate of Interest. (a) Subject to clauses (c), (d),
(e), (f), (g) and (h) of this Section 3.03, if prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for such Interest Period; provided
that no Benchmark Transition Event shall have occurred at such time; or
(ii)    the Administrative Agent shall have received notice from the Majority
Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (as conclusively certified by such Lenders) of making
or maintaining their affected Loans included in such Borrowing for such Interest
Period,
10



--------------------------------------------------------------------------------

        


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
(and such Borrowing shall be automatically converted into ABR Loans on the last
day of the applicable Interest Period), and (B) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
(b)    If any Lender determines that any requirement of law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin). Upon
receipt of such notice, the Borrower will upon demand from such Lender (with a
copy to the Administrative Agent), either convert or prepay all Eurodollar
Borrowings of such Lender to ABR Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such conversion or
prepayment, the Borrower will also pay accrued interest on the amount so
converted or prepaid.
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document (and any Swap Agreement shall be deemed not to be a “Loan Document” for
purposes of this Section 3.03), if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, then (x) if a Benchmark Replacement is determined in
accordance with clause (a) or (b) of the definition of “Benchmark Replacement”
for such Benchmark Replacement Date, such Benchmark Replacement will replace
such Benchmark for all purposes hereunder and under any Loan Document in respect
of such Benchmark setting and subsequent Benchmark settings without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document and (y) if a Benchmark Replacement is determined in
accordance with clause (c) of the definition of “Benchmark Replacement” for such
Benchmark Replacement Date, such Benchmark Replacement will replace such
Benchmark for all purposes hereunder and under any Loan Document in respect of
any Benchmark setting at or after 5:00 p.m. (New York City time) on the fifth
(5th) Business Day after the date notice of such Benchmark Replacement is
provided to the Lenders without any amendment to, or further action or consent
of any other party to,
11



--------------------------------------------------------------------------------

        


this Agreement or any other Loan Document so long as the Administrative Agent
has not received, by such time, written notice of objection to such Benchmark
Replacement from Lenders comprising the Majority Lenders.
(d)    Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Loan Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document; provided that this clause (d) shall not be effective unless
the Administrative Agent has delivered to the Lenders and the Borrower a Term
SOFR Notice.
(e)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.
(f)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event, a Term SOFR
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes, (iv) the removal or reinstatement of any tenor of a Benchmark pursuant
to clause (g) below and (v) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 3.03, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Agreement or any other Loan Document, except, in each case, as expressly
required pursuant to this Section 3.03.
(g)    Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (B) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of
12



--------------------------------------------------------------------------------

        


information announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.
(h)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period or at any time that a tenor for the then-current Benchmark
is not an Available Tenor, the component of ABR based upon the then-current
Benchmark or such tenor for such Benchmark, as applicable, will not be used in
any determination of ABR.
2.4    Section 9.01(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(a)     Ratio of Total Debt to EBITDA. The Borrower will not (i) as of the last
day of any Fiscal Quarter ending on or before September 30, 2020, permit its
ratio of Total Debt as of such last day to EBITDA for the period of four Fiscal
Quarters then ending on such day to exceed 4.00 to 1.00 and (ii) as of the last
day of any Fiscal Quarter commencing with the Fiscal Quarter ending December 31,
2020, permit is ratio of Total Debt as of such last day to EBITDA for the period
of four Fiscal Quarters then ending on such day to exceed 3.50 to 1.00.
2.5    The lead-in to Section 12.02(b) of the Credit Agreement is hereby amended
by adding “Subject to Sections 3.03(c), 3.03(d) and 3.03(e) and 12.02(c) below,”
at the beginning thereof.
2.6    Amendments to Section 12.03.
(a)The heading for Section 12.03 of the Credit Agreement is hereby amended by
replacing “Damage Waiver” with “Limitation of Liability”.
(b)Section 12.03(b) of the Credit Agreement is hereby amended by deleting the
penultimate sentence thereof.
(c)Section 12.03(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
13



--------------------------------------------------------------------------------

        


(d)To the extent permitted by applicable law, (i) none of the Administrative
Agent, the Arranger, the Issuing Bank, any Lender or any Related Party of any of
the foregoing Persons (each such person being called a “Lender-Related Person”)
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof
whether occurring on, prior to or after the Closing Date and (ii) no party
hereto shall, and the Borrower shall cause each Group Member not to, assert, and
hereby waives, and the Borrower agrees to cause each Group Member to waive, any
claim against any other party hereto and any Lender-Related Person on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof whether occurring on, prior to or
after the Closing Date; provided that, nothing in this Section 12.03(d) shall
relieve (x) the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party or (y) any Lender of its obligations
under Section 12.03(c).
2.7    Section 12.19 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
Section 12.19    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
14



--------------------------------------------------------------------------------

        


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of the applicable Resolution
Authority.
Section 3.Borrowing Base. The Lenders, the Administrative Agent and the Borrower
agree that upon and as of the Sixth Amendment Effective Date (as defined below):
(a) the November 2, 2020 Scheduled Redetermination shall be deemed to have taken
place according to the procedures set forth in the Credit Agreement and (b) the
amount of the Borrowing Base shall be decreased from $330,000,000 to
$310,000,000 (the “Current Scheduled Redetermination”). After giving effect to
the Current Scheduled Redetermination, the Borrowing Base shall remain in effect
until otherwise redetermined or adjusted pursuant to the Borrowing Base
Adjustment Provisions in accordance with the Credit Agreement. For avoidance of
doubt, this provision does not limit the right of the parties to initiate
Interim Redeterminations of the Borrowing Base in accordance with Section
2.07(c) of the Credit Agreement or any other Borrowing Base Adjustment
Provisions and the Current Scheduled Redetermination shall not constitute an
Interim Redetermination. This Section 3 constitutes the New Borrowing Base
Notice delivered in accordance with Section 2.07(d) of the Credit Agreement in
connection with the Current Scheduled Redetermination.
Section 4.Conditions Precedent. This Amendment shall become effective on the
date (such date, the “Sixth Amendment Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Section 12.02(b)
of the Credit Agreement):
4.1    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable in connection with this Amendment or any other
Loan Document on or prior to the Sixth Amendment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower pursuant to this Amendment or
any other Loan Document.
4.2    The Administrative Agent shall have received a counterpart of this
Amendment signed by the Borrower, the Guarantors and each Lender.
4.3    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying as to the representations and
warranties in Section 5.2(d) below.
The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective (and the Sixth Amendment Effective Date shall occur)
when it has received documents confirming or certifying, to the satisfaction of
the Administrative Agent, compliance with the conditions set forth in this
Section 4 (or the waiver of such conditions as permitted in Section 12.02(b) of
the Credit Agreement). Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.
Section 5.Miscellaneous.
5.1    Confirmation. All of the terms and provisions of the Credit Agreement, as
amended by this Amendment, are, and shall remain, in full force and effect
following the
15



--------------------------------------------------------------------------------

        


effectiveness of this Amendment. Neither the execution by the Administrative
Agent or the Lenders of this Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed to be an agreement by the Administrative Agent or the Lenders to
agree to any future requests.
5.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms (i) its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document and agrees that each Loan Document
remains in full force and effect as expressly amended hereby and (ii) that the
Liens created by the Loan Documents to which it is a party are valid and
continuing and secure the Secured Obligations in accordance with the terms
thereof, after giving effect to this Amendment; (c) agrees that from and after
the Sixth Amendment Effective Date (i) each reference to the Credit Agreement in
the other Loan Documents shall be deemed to be a reference to the Credit
Agreement, as amended by this Amendment and (ii) this Amendment does not
constitute a novation of the Credit Agreement; and (d) represents and warrants
to the Lenders that as of the date hereof, and immediately after giving effect
to the terms of this Amendment: (i) all of the representations and warranties
contained in each Loan Document are true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event, development or circumstance
has occurred or exists that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect.
5.3    Loan Document. This Amendment is a Loan Document.
5.4    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Amendment and/or any document to be signed in connection with this Amendment and
the transactions contemplated hereby shall be deemed to include Electronic
Signatures (as defined below), deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. “Electronic
Signatures” means any electronic symbol or process attached to, or associated
with, any contract or other record and adopted by a person with the intent to
sign, authenticate or accept such contract or record.
5.5    No Oral Agreement. This Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.
16



--------------------------------------------------------------------------------

        


5.6    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Section 12.09(b)-(d) of the
Credit Agreement shall be incorporated herein mutatis mutandis.
5.7    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
5.8    No Claims. Each Obligor represents and warrants that as of the date of
this Amendment, it has no knowledge of events or circumstances that would
reasonably be expected to give rise to a claim against any Lender or the
Administrative Agent.
[Signature Pages Follow]


17




--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

BORROWER:SILVERBOW RESOURCES, INC.By:/s/ Chris AbundisName:Christopher M.
AbundisTitle:Executive Vice President, Chief Financial Officer, General Counsel
and Secretary






GUARANTOR:SILVERBOW RESOURCES OPERATING, LLCBy:/s/ Chris AbundisName:Christopher
M. AbundisTitle:Executive Vice President, Chief Financial Officer, General
Counsel and Secretary







Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

        



ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A., as
     Administrative Agent and a Lender
By:/s/ Jo Linda PapadakisName:Jo Linda PapadakisTitle:Authorized Officer





Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

        



LENDER:
BBVA USA, as a Lender
By:/s/ Julia BarnhillName:Julia BarnhillTitle:Vice President





Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

        



LENDER:
TRUIST BANK, as a Lender
By:/s/ Greg KrablinName:Greg KrablinTitle:Senior Vice President





Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

        



LENDER:
BOKF, NA dba Bank of Texas, as a Lender
By:/s/ Taylor MorrisName:Taylor MorrisTitle:VP – Energy Lending





Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

        



LENDER:
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
By:/s/ Trudy NelsonName:Trudy NelsonTitle:Authorized Signatory




By:/s/ Scott W. DanversName:Scott W. DanversTitle:Authorized Signatory





Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

        



LENDER:
Fifth Third Bank, National Association, as a Lender
By:/s/ Dan CondleyName:Dan CondleyTitle:Managing Director



Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

        



LENDER:
COMERICA BANK, as a Lender
By:/s/ Britney P. GeidelName:Britney P. GeidelTitle:Relationship Manager, AVP



Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

        



LENDER:
KEYBANK NATIONAL ASSOCIATION, as a Lender
By:/s/ George E. McKeanName:George E. McKeanTitle:Senior Vice President





Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

        





LENDER:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:/s/ Nupur KumarName:Nupur KumarTitle:Authorized Signatory




By:/s/ Jessica GavarkovsName:Jessica GavarkovsTitle:Authorized Signatory





Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

        



LENDER:
Associated Bank, N.A., as a Lender
By:/s/ Brooks CreaseyName:Brooks D. CreaseyTitle:Vice President





Sixth Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------

        





LENDER:
OCM ENGY Holdings, LLC, as a Lender
By:Oaktree Fund GP, LLCIts:Manager




By:Oaktree Fund GP I, L.P.Its:Managing Member




By:/s/ Brook HinchmanName:Brook HinchmanTitle:Authorized Signatory




By:/s/ Jordan MikesName:Jordan MikesTitle:Authorized Signatory





Sixth Amendment to Credit Agreement
Signature Page